DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Sub-Group A (configuration of the bait station) and Sub-Species I (with apertures disposes over the upper ramped surface) in the reply filed on April 4, 2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference numeral 1785 as seen in Fig 6. As best understood by the examiner and in light of specification para 0052, it appears “1785” should be replaced with “178”. 
Reference numeral 292 as seen in Fig 14. 
Reference numeral 370 as seen in Fig 15, 19, and 21.
Reference numeral 34 as seen in Fig 18. 
Reference numeral 32 as seen in Fig 21. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numeral 178 (para 0052).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities: The limitation, “ wherein the peripheral upper peripheral flange is configured to seat on the peripheral base flange” contains a typographical error.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: The limitation, “wherein the peripheral upper peripheral flange is configured to seat on the peripheral base flange” contains a typographical error.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: The limitation, “wherein the peripheral upper peripheral flange is configured to seat on the peripheral base flange” contains a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeamer et al. (US Patent No 9,015,989).
Regarding claim 1, Zeamer et al. discloses a bait station (insect toxic bait dispenser 20) comprising: a housing (Fig 1 including 24 and 22) that includes an upper casing (top 24) and a lower casing (base 22) coupled to form an interior cavity (Fig 1); and a pad (member 60) disposed within the interior cavity (Fig 1) and having a central aperture (central hole 62), wherein the pad is configured to be soaked with a liquid (fluid toxic bait 36), wherein the lower casing includes a base (base 22) having a peripheral flange (peripheral skirt 82) that defines an outer edge (92), an outer wall (base rim walls 94) that is spaced apart from the outer edge and extends upwardly from the peripheral base flange to a top edge (Fig 1), and an inner wall (Fig 1) that extends from the top edge to a first surface (circular bottom wall 50) to define a receiving space (compartment formed by circular bottom wall 50 and base rim walls 94 which holds members 60) therein, wherein a tapered post (post 54) is disposed within the receiving space and extends upwardly from the first surface (circular bottom wall 50) to a post end (tip 56), wherein the tapered post (post 54) is configured to extend through the central aperture of the pad (post 54 extends through a central aperture of member 60; Fig 1) and retain the pad in place, and wherein the upper casing includes a plurality of apertures (Fig 1, para 0029) that are configured to allow insects therethrough into the interior cavity.
Regarding claim 2, Zeamer et al. discloses the bait station of claim 1 as previously discussed. Zeamer et al. further discloses wherein the upper casing (top 24) includes a dome (formed by sidewall 26 and top wall 28) and a peripheral upper flange (top peripheral skirt 88), the peripheral upper flange extending outwardly from a periphery of the dome (skirt 88 extends outwardly from sidewall 26). 
Regarding claim 11, Zeamer et al. discloses the bait station of claim 1 as previously discussed.  Zeamer discloses wherein the pad (member 60) comprises a polymer-based material (polyurethane foam) and is treated with a liquid formulation (col 3, ln 18-33).
Regarding claim 13, Zeamer et al. discloses a bait station (insect toxic bait dispenser 20) for attracting and capturing insects, the bait station comprising: a housing (Fig 1 including 24 and 22) that includes a first surface (circular bottom wall 50) and defines an interior cavity (Fig 1); and a pad (member 60) disposed within the interior cavity and having a central aperture (center of member 60), wherein the pad (member 60) includes a polymer-based material (polyurethane foam) and is treated with a liquid formulation (col 3, ln 18-33) comprising an active ingredient, wherein the housing defines a receiving space (compartment formed by circular bottom wall 50 and base rim walls 94 which holds members 60; Fig 1) within the interior cavity and includes a tapered post (post 54) disposed within the receiving space (Fig 1) and extending upwardly from the first surface (circular bottom wall 50) of the housing to a post end (tip 56), wherein the tapered post (post 54) is configured to extend through the central aperture (seen in Fig 1-2) of the pad (member 60) and retain the pad in place, and wherein the housing further includes a plurality of apertures (Fig 1, para 0029) that are configured to allow insects therethrough into the interior cavity.
Regarding claim 14, Zeamer discloses the bait station of claim 13 as previously discussed. Zeamer further discloses wherein the housing (Fig 1) includes an upper casing (top 24) and a lower casing (base 22) coupled to form the interior of the cavity (Fig 1). 
Regarding claim 15, Zeamer discloses the bait station of claim 14 as previously discussed. Zeamer further discloses wherein the lower casing (base 22) includes a base having a peripheral flange (peripheral skirt 82) that defines an outer edge (92), an outer wall (base rim walls 94) that is spaced apart from the outer edge and extends upwardly from the peripheral base flange to a top edge (Fig 1), and an inner wall (Fig 1) that extends from the top edge to the first surface (circular bottom wall 50) to define the receiving space therein (compartment formed by circular bottom wall 50 and base rim walls 94 which holds members 60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeamer et al. (US Patent No 9,015,989 B1) in view of Westphal et al. (US Patent No 2005/0000147 A1).
Regarding claim 3, Zeamer et al. discloses the bait station of claim 2 as previously discussed. Zeamer et al. further discloses wherein the peripheral upper flange (peripheral skirt 88) is configured to correspond to the peripheral base flange (peripheral skirt 88 corresponds to skirt 82). Zeamer et al. discloses the peripheral upper flange is configured to sit above the base flange when the upper and lower casing are coupled together. Zeamer does not explicitly disclose wherein the peripheral upper flange is configured to sit on the peripheral base flange when the upper casing is coupled to the lower casing. 
However, Westphal et al. discloses a bait station (bait station 10) with a housing that includes an upper casing (cover 14) and a lower casing (base 12) coupled to form an interior cavity (Fig 1-2), wherein the lower casing includes a base having a peripheral flange (flange 22) that defines an outer edge (Fig 1-2), an outer wall (outside of bait cup wall 20 that faces toward flange 22) that is spaced apart from the outer edge and extends upwardly from the peripheral base flange to a top edge (top edge of bait cup wall 20), and an inner wall (inside of bait cup wall 20) that extends from the top edge to a first surface (floor 18) to define a receiving space therein, and wherein the peripheral upper flange (cover flange 28) is configured to correspond to the peripheral base flange (flange 22) and wherein the peripheral upper flange (cover flange 28) is configured to sit on the peripheral base flange (flange 22) when the upper casing is coupled to the lower casing (Fig 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the bait station of Zeamer such that the peripheral upper flange is configured to sit on the peripheral base flange when the upper casing is coupled to the lower casing as suggested and taught by Westphal et al. This would be done to improve the structural stability of the bait station.
Regarding claim 4, Zeamer in view of Westphal discloses the bait station of claim 3 as previously discussed. Westphal discloses the upper casing (cover 14) and the lower casing (base 12) are ultrasonically welded along at least a portion of the peripheral upper flange and the peripheral base flange (thermoplastic welding; para 0028). 
Regarding claim 5, Zeamer in view of Westphal discloses the bait station of claim 4 as previously discussed. Westphal discloses the lower casing (base 12) comprises at least one protrusion (ridges on the inside of bait cup wall 20) extending from the inner wall into the receiving space, the protrusion being configured to align the pad within the receiving space. 
Regarding claim 6, Zeamer in view of Westphal discloses the bait station of claim 5 as previously discussed. Westphal further discloses wherein the dome (formed by shell wall 32 Fig 1) is configured to rest against the outer wall of the lower casing when the upper casing is coupled to the lower casing (Fig 1-2). 
Regarding claim 7, Zeamer et al. discloses the bait station of claim 1 as previously discussed. Zeamer further discloses wherein the upper casing (top 24) includes a ramped front surface (skirt 88 is ramped downward) and an aperture (when the tear strip is removed). Zeamer discloses the claimed invention except for wherein the upper casing further includes an upper ramped front surface, and wherein the plurality of apertures are disposed on the upper ramped front surface. However, Westphal et al. discloses a bait station (bait station 10) with a housing that includes an upper casing (cover 14) and a lower casing (base 12) coupled to form an interior cavity (Fig 1-2) wherein the upper casing (cover 14) further includes an upper ramped front surface (shell wall 44), and wherein the plurality of apertures (doorways 46) are disposed on the upper ramped front surface (Fig 1-2). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the apertures on the upper ramped surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. This would be done to direct crawling insects toward the bait contained within the housing. 
Regarding claim 16, Zeamer discloses the bait station of claim 15 as previously discussed. Zeamer et al. further discloses wherein the upper casing includes a dome (formed by sidewall 26 and top wall 28) and a peripheral upper flange (peripheral skirt 88) extending outwardly from a periphery of the dome and being configured to correspond to the peripheral base flange (peripheral skirt 88 corresponds to skirt 82). Zeamer et al. discloses the peripheral upper flange is configured to sit above the base flange when the upper and lower casing are coupled together. Zeamer does not explicitly disclose wherein the peripheral upper flange is configured to sit on the peripheral base flange when the upper casing is coupled to the lower casing. 
However, Westphal et al. discloses a bait station (bait station 10) with a housing that includes an upper casing (cover 14) and a lower casing (base 12) coupled to form an interior cavity (Fig 1-2), wherein the lower casing includes a base having a peripheral flange (flange 22) that defines an outer edge (Fig 1-2), an outer wall (outside of bait cup wall 20 that faces toward flange 22) that is spaced apart from the outer edge and extends upwardly from the peripheral base flange to a top edge (top edge of bait cup wall 20), and an inner wall (inside of bait cup wall 20) that extends from the top edge to a first surface (floor 18) to define a receiving space therein, and wherein the peripheral upper flange (cover flange 28) is configured to correspond to the peripheral base flange (flange 22) and wherein the peripheral upper flange (cover flange 28) is configured to sit on the peripheral base flange (flange 22) when the upper casing is coupled to the lower casing (Fig 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the bait station of Zeamer such that the peripheral upper flange is configured to sit on the peripheral base flange when the upper casing is coupled to the lower casing as suggested and taught by Westphal et al. This would be done to improve the structural stability of the bait station.
Regarding claim 17, Zeamer in view of Westphal et al. discloses the bait station of claim 16 as previously discussed. Westphal further discloses wherein the dome (formed by shell wall 32; Fig 1) is configured to rest against the outer wall of the lower casing when the upper casing is coupled to the lower casing (Fig 1-2), and wherein the upper casing (cover 14) and the lower casing (base 12) are ultrasonically welded along at least a portion of the peripheral upper flange and the peripheral base flange (thermoplastic welding; para 0028).
Regarding claim 18, Zeamer in view of Westphal discloses the bait station of claim 17 as previously discussed. Westphal discloses wherein the upper casing (cover 14) further includes an upper ramped front surface (shell wall 44), and wherein the plurality of apertures (doorways 46) are disposed on the upper ramped front surface (Fig 1-2).
Regarding claim 19, Zeamer in view of Westphal discloses the bait station of claim 18 as previously discussed. Zeamer discloses a circular pad (member 60) that is annular and includes a central aperture that conforms to the outer profile of the tapered post (Fig 1). The combination discloses the claimed invention except for wherein the tapered post includes an oval outer profile, and wherein the pad is annular and includes a central aperture that conforms to the oval outer profile of the tapered post. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an oval shape for the tapered post and corresponding pad, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. This would be done to improve the surface area of available liquid provided on the pad. 
Zeamer et al. discloses wherein the pad (member 60) includes an outer periphery that is configured to be spaced from the inner wall of the lower casing (base 22) when the pad is disposed in the receiving space (Fig 1-2).
Regarding claim 20, Zeamer et al. discloses a bait station (insect toxic bait dispenser 20) for attracting and capturing insects,  the bait station comprising a housing (Fig 1 including 22 and 24) that includes an upper casing (top 24) and a lower casing (base 22) coupled to form an interior cavity (Fig 1); and an annular pad (member 60) disposed within the interior cavity and having a central aperture (Fig 1), wherein the pad includes a polymer-based material (polyurethane foam) and is treated with a liquid formulation comprising an active ingredient (col 3, ln 18-33), wherein the lower casing (base 22) includes a base having a peripheral flange (peripheral skirt 82) that defines an outer edge (92), an outer wall (base rim walls 94) that is spaced apart from the outer edge and extends upwardly from the peripheral base flange to a top edge (Fig 1), and an inner wall (Fig 1) that extends from the top edge to a first surface (circular bottom wall 50) to define a receiving space (compartment formed by circular bottom wall 50 and base rim walls 94 which holds members 50) therein, wherein a tapered post (post 54) is disposed within the receiving space and extends upwardly from the first surface (circular bottom wall 50) to a post end (tip 56), wherein the tapered post is configured to extend through the central aperture of the pad (member 60) and retain the pad in place (Fig 1). 
Zeamer discloses a circular pad (member 60) that is annular and includes a central aperture that conforms to the outer profile of the tapered post (Fig 1). The combination discloses the claimed invention except for wherein the tapered post includes an oval outer profile, and wherein the pad is annular and includes a central aperture that conforms to the oval outer profile of the tapered post. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an oval shape for the tapered post and corresponding pad, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. This would be done to improve the surface area of available liquid provided on the pad. 
Zeamer et al. discloses wherein the pad (member 60) includes an outer periphery that is configured to be spaced from the inner wall of the lower casing (base 22) when the pad is disposed in the receiving space (Fig 1-2).
Zeamer et al. further discloses wherein the upper casing includes a dome (formed by sidewall 26 and top wall 28) and a peripheral upper flange (peripheral skirt 88) extending outwardly from a periphery of the dome and being configured to correspond to the peripheral base flange (peripheral skirt 88 corresponds to skirt 82). Zeamer et al. discloses the peripheral upper flange is configured to sit above the base flange when the upper and lower casing are coupled together. Zeamer does not explicitly disclose wherein the peripheral upper flange is configured to sit on the peripheral base flange when the upper casing is coupled to the lower casing. 	
However, Westphal et al. discloses a bait station (bait station 10) with a housing that includes an upper casing (cover 14) and a lower casing (base 12) coupled to form an interior cavity (Fig 1-2), wherein the lower casing includes a base having a peripheral flange (flange 22) that defines an outer edge (Fig 1-2), an outer wall (outside of bait cup wall 20 that faces toward flange 22) that is spaced apart from the outer edge and extends upwardly from the peripheral base flange to a top edge (top edge of bait cup wall 20), and an inner wall (inside of bait cup wall 20) that extends from the top edge to a first surface (floor 18) to define a receiving space therein, and a peripheral upper flange (cover flange 28) extending outwardly from a periphery of the dome, the peripheral upper flange (cover flange 28) is configured to correspond to the peripheral base flange (flange 22) and wherein the peripheral upper flange (cover flange 28) is configured to sit on the peripheral base flange (flange 22) when the upper casing is coupled to the lower casing (Fig 1-2). Therefore, it would have been obvious to one of ordinary skill in the art to modify the bait station of Zeamer such that the peripheral upper flange is configured to sit on the peripheral base flange when the upper casing is coupled to the lower casing as suggested and taught by Westphal et al. This would be done to improve the structural stability of the bait station.
Westphal further discloses wherein the upper casing (cover 14) further includes an upper ramped front surface (shell wall 44), and wherein the plurality of apertures (doorways 46) are disposed on the upper ramped front surface (Fig 1-2). Westphal further discloses wherein the dome (formed by shell wall 32 Fig 1) is configured to rest against the outer wall of the lower casing when the upper casing is coupled to the lower casing (Fig 1-2), and wherein the upper casing (cover 14) and the lower casing (base 12) are ultrasonically welded along at least a portion of the peripheral upper flange and the peripheral base flange (thermoplastic welding; para 0028).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeamer et al. (US Patent No 9,015,989 B1) in view of Westphal et al. (US Patent No 2005/0000147 A1) as applied to claim 7 above, and further in view of Kraatz (US Pub No 2005/0000148 A1).
Regarding claim 8, Zeamer in view Westphal discloses the bait station of claim 7 as previously discussed. The combination does not explicitly disclose a peelable label covering the plurality of apertures, wherein the peelable label is configured to be removed prior to using the bait station. However, Kraatz discloses a insect bait station (bait stake) with a peelable label (adhesive tab) covering the aperture (aperture 44), wherein the peelable label is configured to be removed prior to using the bait station (until such time the bait station is applied for usage; para 0031). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the peelable label as suggested and taught by Kraatz. This would be done “so that the station will be leak proof, as it is being manufactured, stored, shipped, marketed, or temporarily packed away by the homeowner, until such time the bait station is applied for usage” (para 0031). 
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeamer et al. (US Patent No 9,015,989 B1). 
Regarding claim 9, Zeamer et al. discloses the bait station of claim 1 as previously discussed. Zeamer discloses a circular pad (member 60) that is annular and includes a central aperture that conforms to the outer profile of the tapered post (Fig 1). Zeamer discloses the claimed invention except for wherein the tapered post includes an oval outer profile, and wherein the pad is annular and includes a central aperture that conforms to the oval outer profile of the tapered post. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an oval shape for the tapered post and corresponding pad, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. This would be done to improve the surface area of available liquid provided on the pad. 
Regarding claim 10, Zeamer et al. discloses the bait station of claim 9 as previously discussed. Zeamer et al. discloses wherein the pad (member 60) includes an outer periphery that is configured to be spaced from the inner wall of the lower casing (base 22) when the pad is disposed in the receiving space (Fig 1-2).
Regarding claim 12, Zeamer discloses the bait station of claim 11 as previously discussed. Zeamer discloses the claimed invention except for wherein the liquid formulation is between 0.005% and 0.050% active ingredient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use liquid formulation is between 0.005% and 0.050% active ingredient, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). This would be done to provide the appropriate dosage based on the targeted pest.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Soller (US-6189259-B1), Demarest (US-5960585-A), Hyatt (US-5943816-A), Demararest (US-5802761-A), Wefler (US-5548922-A), Gonzalez (US-4698934-A), Gring (US-1714666-A), Thalheimer (US-1960464-A), Yonker (US-20030138472-A1), Pearson (US-20060207164-A1), Pyor (US-20110252695-A1), Pyor (US-20120066960-A1), Feo (US-20210368765-A1), and Ibach (US-3550308-A). The cited prior art show insect bait stations for attracting and capturing insects with various housing configurations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644